Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PG PUB 20180293983), hereinafter "Choi".
Regarding Claim 1, Choi discloses:
A content recommendation method (i.e. method for recommending a chat bot capable of providing the content corresponding to the user’s input) (Fig. 1 and ¶ 0264) comprising: 
calling a chatbot to a chatroom based on a first user interaction with the chatroom (i.e. the electronic device 10 may call at least one CP chatbot [i.e. a chatbot] to messaging application [i.e. a chatroom] based on a natural language input from a user [i.e. a first user interaction] received through a messaging application [i.e. with the chatroom]; For example, user U may explicitly request the master chatbot M [i.e. based on a first user interaction with the chatroom] to invite [i.e. calling] a cafe chatbot C#1 [i.e. a chatbot]) (801 & 802 – Fig. 8, Fig. 9, ¶ 0158 – 0159, ¶ 0171 – 0172 and ¶ 0270);
providing first content corresponding to a second user interaction with the chatroom while the chatbot is in the chatroom (i.e. café chatbot C#1 may provide a text, e.g. “Is it right? You can add more things you need” [i.e. first content], corresponding to the user’s text input, e.g. “Three Cups of Ice Americano, Two Cups of Caramel Macchiato, and a Cup of Hot Chocolate” [i.e. a second user interaction with the chatroom] while the cafe chatbot C#1 [i.e. the chatbot] is active in the chatroom) (Fig. 22 and ¶ 0275 - 0276); and 
recommending second content related to the first content (i.e. the cafe chatbot C#1 may also output a menu for the user to select options [i.e. recommending second content; user may or may not select one or more of options, thus option(s) is/are second content being offered/recommended to the user] in association with [i.e. related to] the text, e.g. “Is it right? You can add more things you need” [i.e. the first content]) (Fig. 22 and ¶ 0275 - 0276).


Regarding Claim 2, Choi discloses:
wherein the first user interaction comprises any one or any combination of an input of a keyword for triggering the chatbot or a menu selection in the chatroom (i.e. user U may explicitly request [i.e. the first user interaction] the master chatbot M to invite a cafe chatbot C#1 [i.e. an input of a keyword for triggering the chatbot]) (2101 – Fig. 21 and ¶ 0270).



Regarding Claim 3, Choi discloses:
analyzing content or a pattern of a message in the chatroom (i.e. the master chatbot may analyze the context [i.e. a pattern of a message] of the natural language input [i.e. a message] by using the NLU / natural language understanding [i.e. analyzing content of a message]) (¶ 0229); and 
identifying the first user interaction based on a result of the analyzing (i.e. the master chatbot M may identify the meaning of the user’s input, e.g. “Please call Café Chatbot # 1” [i.e. the first user interaction], based on the NLU [i.e. a result of the analyzing]) (2101 – Fig. 21, ¶ 0229 and ¶ 0270).


Regarding Claim 11, Choi discloses:
A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause the processor to control a content recommendation method (Fig. 25, Fig 26 and ¶ 0345 – 0346), 
the content recommendation method comprising: calling a chatbot to a chatroom based on a first user interaction with the chatroom (i.e. the electronic device 10 may call at least one CP chatbot [i.e. a chatbot] to messaging application [i.e. a chatroom] based on a natural language input from a user [i.e. a first user interaction] received through a messaging application [i.e. with the chatroom]; For example, user U may explicitly request the master chatbot M [i.e. based on a first user interaction with the chatroom] to invite [i.e. calling] a cafe chatbot C#1 [i.e. a chatbot]) (801 & 802 – Fig. 8, Fig. 9, ¶ 0158 – 0159, ¶ 0171 – 0172 and ¶ 0270); 
providing first content corresponding to a second user interaction with the chatroom while the chatbot is in the chatroom (i.e. café chatbot C#1 may provide a text, e.g. “Is it right? You can add more things you need” [i.e. first content], corresponding to the user’s text input, e.g. “Three Cups of Ice Americano, Two Cups of Caramel Macchiato, and a Cup of Hot Chocolate” [i.e. a second user interaction with the chatroom] while the cafe chatbot C#1 [i.e. the chatbot] is active in the chatroom) (Fig. 22 and ¶ 0275 - 0276); and 
recommending second content related to the first content (i.e. the cafe chatbot C#1 may also output a menu for the user to select options [i.e. recommending second content; user may or may not select one or more of options, thus option(s) is/are second content being offered/recommended to the user] in association with [i.e. related to] the text, e.g. “Is it right? You can add more things you need” [i.e. the first content]) (Fig. 22 and ¶ 0275 - 0276).


Regarding Claim 12, Choi discloses:
A computer apparatus (Fig. 1 and ¶ 0047 – 0052)
comprising: at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions (i.e. computer readable storing instructions executable by processor) (Fig. 4, Fig. 25, ¶ 0082 and ¶ 0345 – 0346) to: 
call a chatbot to a chatroom based on a first user interaction with the chatroom (i.e. the electronic device 10 may call at least one CP chatbot [i.e. a chatbot] to messaging application [i.e. a chatroom] based on a natural language input from a user [i.e. a first user interaction] received through a messaging application [i.e. with the chatroom]; For example, user U may explicitly request the master chatbot M [i.e. based on a first user interaction with the chatroom] to invite [i.e. calling] a cafe chatbot C#1 [i.e. a chatbot]) (801 & 802 – Fig. 8, Fig. 9, ¶ 0158 – 0159, ¶ 0171 – 0172 and ¶ 0270);
provide first content corresponding to a second user interaction with the chatroom while the chatbot is in the chatroom (i.e. café chatbot C#1 may provide a text, e.g. “Is it right? You can add more things you need” [i.e. first content], corresponding to the user’s text input, e.g. “Three Cups of Ice Americano, Two Cups of Caramel Macchiato, and a Cup of Hot Chocolate” [i.e. a second user interaction with the chatroom] while the cafe chatbot C#1 [i.e. the chatbot] is active in the chatroom) (Fig. 22 and ¶ 0275 - 0276); and 
recommend second content related to the first content (i.e. the cafe chatbot C#1 may also output a menu for the user to select options [i.e. recommending second content; user may or may not select one or more of options, thus option(s) is/are second content being offered/recommended to the user] in association with [i.e. related to] the text, e.g. “Is it right? You can add more things you need” [i.e. the first content]) (Fig. 22 and ¶ 0275 - 0276).




Regarding Claim 13, Choi discloses:
wherein the first user interaction comprises any one or any combination of an input of a keyword for triggering the chatbot or a menu selection in the chatroom (i.e. user U may explicitly request [i.e. the first user interaction] the master chatbot M to invite a cafe chatbot C#1 [i.e. an input of a keyword for triggering the chatbot]) (2101 – Fig. 21 and ¶ 0270).


Regarding Claim 14, Choi discloses:
analyze content or a pattern of a message in the chatroom (i.e. the master chatbot may analyze the context [i.e. a pattern of a message] of the natural language input [i.e. a message] by using the NLU / natural language understanding [i.e. analyzing content of a message]) (¶ 0229); and 
identify the first user interaction based on a result of the analyzing (i.e. the master chatbot M may identify the meaning of the user’s input, e.g. “Please call Café Chatbot # 1” [i.e. the first user interaction], based on the NLU [i.e. a result of the analyzing]) (2101 – Fig. 21, ¶ 0229 and ¶ 0270).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1 and 12 above, and further in view of Lee et al. ("Exploring the “Magic” of Algorithmic Predictions with Technology-Mediated Tarot Card Readings."), hereinafter "Lee".
Regarding Claim 4, Choi discloses all the features with respect to Claim 1 as described above.
However, Choi does not explicitly disclose:
wherein the second user interaction indicates selection of a tarot card through an interactive message in the chatroom from the chatbot, wherein the interactive message comprises first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card, and a second user interface element for random selection of the selected tarot card, and wherein the providing the first content comprises providing fortune information based on the selected tarot card.
On the other hand, in the same field of endeavor, Lee teaches:
wherein the second user interaction indicates selection of a tarot card through an interactive message in the chatroom from the chatbot, wherein the interactive message comprises first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card (i.e. chatbot interface for selection of specific tarot cards [i.e. first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card], wherein the tarot cards are selected based on the user’s input [i.e. an interactive message in the chatroom from the chatbot]) (last ¶ of page 11 and page 30), and 
a second user interface element for random selection of the selected tarot card (i.e. tarot cards are selected based on the sentiment scales calculated from words of the user’s speech [i.e. random selection]) (last ¶ of page 15 and page 34), and 
wherein the providing the first content comprises providing fortune information based on the selected tarot card (i.e. chatbot may provide the user with his/her past, present and future [i.e. providing the first content comprises providing fortune information] based on the selected tarot cards) (page 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/apparatus of Choi to include the feature wherein the second user interaction indicates selection of a tarot card through an interactive message in the chatroom from the chatbot, wherein the interactive message comprises first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card, and a second user interface element for random selection of the selected tarot card, and wherein the providing the first content comprises providing fortune information based on the selected tarot card as taught by Lee in order to incorporate a chatbot with tarot reading functionality to the method/system (last ¶ of page 11 and page 30).


Regarding Claim 15, Choi discloses all the features with respect to Claim 12 as described above.
However, Choi does not explicitly disclose:
wherein the second user interaction indicates selection of a tarot card through an interactive message in the chatroom from the chatbot, wherein the interactive message comprises first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card, and a second user interface element for random selection of the selected tarot card, and wherein the providing the first content comprises providing fortune information based on the selected tarot card.
On the other hand, in the same field of endeavor, Lee teaches:
wherein the second user interaction indicates selection of a tarot card through an interactive message in the chatroom from the chatbot, wherein the interactive message comprises first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card (i.e. chatbot interface for selection of specific tarot cards [i.e. first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card], wherein the tarot cards are selected based on the user’s input [i.e. an interactive message in the chatroom from the chatbot]) (last ¶ of page 11 and page 30), and 
a second user interface element for random selection of the selected tarot card (i.e. tarot cards are selected based on the sentiment scales calculated from words of the user’s speech [i.e. random selection]) (last ¶ of page 15 and page 34), and 
wherein the providing the first content comprises providing fortune information based on the selected tarot card (i.e. chatbot may provide the user with his/her past, present and future [i.e. providing the first content comprises providing fortune information] based on the selected tarot cards) (page 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/apparatus of Choi to include the feature wherein the second user interaction indicates selection of a tarot card through an interactive message in the chatroom from the chatbot, wherein the interactive message comprises first user interface elements for selection of a specific tarot card from among a plurality of tarot cards as the selected tarot card, and a second user interface element for random selection of the selected tarot card, and wherein the providing the first content comprises providing fortune information based on the selected tarot card as taught by Lee in order to incorporate a chatbot with tarot reading functionality to the method/system (last ¶ of page 11 and page 30).



Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in views of Lee as applied to claims 4 and 15 above, and further in view of "https://www.indiegogo.com/projects/divinuet-a-musical-tarot-reading-game#/", hereinafter "Divinuet".
Regarding Claim 5, Choi and Lee disclose all the features with respect to Claim 4 as described above.
However, the combination of Choi and Lee does not explicitly disclose:
wherein the recommending comprises identifying music based on the fortune information and providing the identified music as the second content.
On the other hand, in the same field of endeavor, Divinuet teaches:
wherein the recommending comprises identifying music based on the fortune information and providing the identified music as the second content (i.e. Divinuet: a musical tarot reading game, an interactive experience for PC and Mac that generate unique music based on tarot readings [i.e. based on the fortune information]; Hi, I’m Megan, and I’m a composer and indie game developer. I’m making a musical tarot reading game called Divinuet, in which the unique combination of cards in your reading generates unique music [i.e. identifying music based on based on the fortune information and providing the identified music as the second content]) (Title and 4th ¶ of 1st Page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/apparatus of Choi and Lee to include the feature wherein the recommending comprises identifying music based on the fortune information and providing the identified music as the second content as taught by Divinuet so that unique music may be generated based on tarot readings (Title and 4th ¶ of 1st Page).




Regarding Claim 16, Choi and Lee disclose all the features with respect to Claim 15 as described above.
However, the combination of Choi and Lee does not explicitly disclose:
wherein the at least one processor is further configured to identify music based on the fortune information and provide the identified music as the second content.
On the other hand, in the same field of endeavor, Divinuet teaches:
wherein the at least one processor is further configured to identify music based on the fortune information and provide the identified music as the second content (i.e. Divinuet: a musical tarot reading game, an interactive experience for PC and Mac that generate unique music based on tarot readings [i.e. based on the fortune information]; Hi, I’m Megan, and I’m a composer and indie game developer. I’m making a musical tarot reading game called Divinuet, in which the unique combination of cards in your reading generates unique music [i.e. identifying music based on based on the fortune information and providing the identified music as the second content]) (Title and 4th ¶ of 1st Page).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method/apparatus of Choi and Lee to include the feature wherein the recommending comprises identifying music based on the fortune information and providing the identified music as the second content as taught by Divinuet so that unique music may be generated based on tarot readings (Title and 4th ¶ of 1st Page).




Claim(s) 6-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1 above, and further in view of Uppala et al. (US PG PUB 20190089655), hereinafter "Uppala".
Regarding Claim 6, Choi discloses all the features with respect to Claim 1 as described above.
However, Choi does not explicitly disclose:
wherein the recommending comprises: calling another chatbot linked with the chatbot to the chatroom; and identifying the second content related to the first content based on information received from the other chatbot.
On the other hand, in the same field of endeavor, Uppala teaches:
wherein the recommending comprises: calling another chatbot linked with the chatbot to the chatroom (i.e. a calling bot may activate a called bot, e.g. hotel bot [i.e. another chatbot] linked with the calling bot [i.e. the chatbot] in the chat room, wherein the called bot may recommend a list of bots) (¶ 0054 and ¶ 0091); and 
identifying the second content related to the first content based on information received from the other chatbot (i.e. the top-ranked car rental-related BOT(s) [i.e. the second content], which are identified based on the user’s inputs associated with the text “Your reservation is confirmed” [i.e. the first content] may be recommended to the user based on the information retrieved from the hotel bot [i.e. the other chatbot]) (414 - Fig. 4, ¶ 0067 and ¶ 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Choi to include the feature wherein the recommending comprises: calling another chatbot linked with the chatbot to the chatroom; and identifying the second content related to the first content based on information received from the other chatbot as taught by Uppala in order to further recommend specialized chatbots to the user based on user intent inferred from the user’s additional inputs (Fig. 4, ¶ 0067, ¶ 0069 and ¶ 0091).

Regarding Claim 7, Choi and Uppala disclose, in particular Uppala teaches:
 wherein the calling of the other chatbot comprises selecting the other chatbot from among a plurality of chatbots (i.e. a particular chatbot, e.g. hotel chatbot [i.e. the other chatbot], of a plurality of chatbots may be selectively called and activated) (Fig 3 and ¶ 0039 - 0040).
The motivation to combine the references is similar to that of Claim 6.

Regarding Claim 8, Choi and Uppala disclose, in particular Uppala teaches:
wherein the calling of the other chatbot comprises selecting the other chatbot from among a plurality of chatbots based on any one or any combination of a type of the first content, information included in the first content, a chatbot popularity, and information related to a user (i.e. a particular chatbot, e.g. hotel chatbot [i.e. the other chatbot], of a plurality of chatbots may be selectively called and activated based on the user’s request [i.e. information related to a user] to interact with the hotel chatbot, e.g. a BOT associated with a particular Las Vegas hotel; In other embodiments, a chatbot may be selected based on the rating and ranking associated with it [i.e. a chatbot popularity]) (Fig 3, ¶ 0039 – 0040, ¶ 0078 and ¶ 0082).
The motivation to combine the references is similar to that of Claim 6.

Regarding Claim 9, Choi and Uppala disclose, in particular Uppala teaches:
providing an evaluation user interface (i.e. user ratings [i.e. interface for rating / evaluation must be provided] may be associated to bots) (¶ 0084 and ¶ 0147); and 
providing user feedback information corresponding to the second content to the other chatbot based on interactions with the evaluation user interface (i.e. metadata indicating rating score [i.e. user feedback information based on interactions with the evaluation user interface] associated with a given bot [i.e. the second content] may be provided to other bots) (¶ 0146 - 0147).
The motivation to combine the references is similar to that of Claim 6.

Regarding Claim 10, Choi and Uppala disclose, in particular Uppala teaches:
wherein the user feedback information is used to obtain a popularity ranking of the second content or a matching score between the first content and the second content (i.e. The feature-providing component 514 can generate a ratings-based feature [i.e. a popularity ranking] for the candidate BOT [i.e. the second content] based on an average rating that users have given [i.e. the user feedback information] the candidate BOT) (¶ 0084).
The motivation to combine the references is similar to that of Claim 6.



Regarding Claim 17, Choi discloses all the features with respect to Claim 12 as described above.
However, Choi does not explicitly disclose:
wherein the at least one processor is further configured to call another chatbot linked with the chatbot to the chatroom; and identify the second content related to the first content based on information received from the other chatbot.
On the other hand, in the same field of endeavor, Uppala teaches:
wherein the at least one processor is further configured to call another chatbot linked with the chatbot to the chatroom (i.e. a calling bot may activate a called bot, e.g. hotel bot [i.e. another chatbot] linked with the calling bot [i.e. the chatbot] in the chat room, wherein the called bot may recommend a list of bots) (¶ 0054 and ¶ 0091); and 
identify the second content related to the first content based on information received from the other chatbot (i.e. the top-ranked car rental-related BOT(s) [i.e. the second content], which are identified based on the user’s inputs associated with the text “Your reservation is confirmed” [i.e. the first content] may be recommended to the user based on the information retrieved from the hotel bot [i.e. the other chatbot]) (414 - Fig. 4, ¶ 0067 and ¶ 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Choi to include the feature wherein the at least one processor is further configured to call another chatbot linked with the chatbot to the chatroom; and identify the second content related to the first content based on information received from the other chatbot as taught by Uppala in order to further recommend specialized chatbots to the user based on user intent inferred from the user’s additional inputs (Fig. 4, ¶ 0067, ¶ 0069 and ¶ 0091).

Regarding Claim 18, Choi and Uppala disclose, in particular Uppala teaches:
wherein the at least one processor is further configured to select the other chatbot from among a plurality of chatbots linkable with the chatbot (i.e. a particular chatbot, e.g. hotel chatbot [i.e. the other chatbot], of a plurality of chatbots may be selectively called and activated by one or more other chatbots [i.e. linkable with the chatbot]) (Fig 3 and ¶ 0039 - 0040).
The motivation to combine the references is similar to that of Claim 17.

Regarding Claim 19, Choi and Uppala disclose, in particular Uppala teaches:
wherein the at least one processor is further configured to select the other chatbot from among a plurality of chatbots based on any one orany combination of a type of the first content, information included in the first content, a chatbot popularity, and information related to a user (i.e. a particular chatbot, e.g. hotel chatbot [i.e. the other chatbot], of a plurality of chatbots may be selectively called and activated based on the user’s request [i.e. information related to a user] to interact with the hotel chatbot, e.g. a BOT associated with a particular Las Vegas hotel; In other embodiments, a chatbot may be selected based on the rating and ranking associated with it [i.e. a chatbot popularity]) (Fig 3, ¶ 0039 – 0040, ¶ 0078 and ¶ 0082).
The motivation to combine the references is similar to that of Claim 17.


Regarding Claim 20, Choi and Uppala disclose, in particular Uppala teaches:
wherein the at least one processor is further configured to: provide an evaluation user interface (i.e. user ratings [i.e. interface for rating / evaluation must be provided] may be associated to bots) (¶ 0084 and ¶ 0147); and 
provide user feedback information corresponding to the second content to the other chatbot based on interactions with the evaluation user interface (i.e. metadata indicating rating score [i.e. user feedback information based on interactions with the evaluation user interface] associated with a given bot [i.e. the second content] may be provided to other bots) (¶ 0146 - 0147), and
wherein the user feedback information is used to calculate a popularity ranking of the second content or a matching score between the first content and the second content (i.e. The feature-providing component 514 can generate a ratings-based feature [i.e. a popularity ranking] for the candidate BOT [i.e. the second content] based on an average rating that users have given [i.e. the user feedback information] the candidate BOT) (¶ 0084).
The motivation to combine the references is similar to that of Claim 17.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451